Citation Nr: 0614367	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-33 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a left ankle/heel 
disability, to include as secondary to service-connected 
disabilities.  

2.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative arthritis of the left sacroiliac 
joint.  

3.  Entitlement to a disability rating in excess of 30 
percent for residuals of a left medial meniscectomy with 
muscle atrophy and scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
December 1982 and from December 1982 to December 1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2002 and October 2004 decisions 
rendered by the New York, New York Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In the August 2002 
decision, the RO granted service connection for a sacroiliac 
joint disability.  An initial 20 percent evaluation was 
assigned.  The veteran has disagreed with the initial 
disability evaluation assigned.  See, Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In the October 2004 decision, the 
RO, in pertinent part, denied service connection for a left 
ankle/heel disability, and further denied an evaluation in 
excess of 30 percent for the veteran's service-connected left 
knee disability.  

Finally, in March 2006, the veteran, through his service 
representative, withdrew a request for a hearing before a 
Veterans Law Judge.  

The issue concerning the initial evaluation of degenerative 
arthritis of the left sacroiliac joint is addressed in the 
REMAND portion of the decision below, and is REMANDED to the 
RO, via the Appeals Management Center (AMC).   


FINDINGS OF FACT

1.  A left ankle injury during service was acute and 
transitory and did not result in a chronic ankle/heel 
disorder.  

2.  A left ankle/heel disorder was first manifested many 
years following discharge from service and is not 
etiologically related to service or a service-connected 
disability.  

3.  The veteran's left knee disability is manifested by 
severe osteoarthritic changes, objective evidence of pain, 
limited leg flexion, thigh muscle atrophy, and a non-tender 
and non-painful surgical scar.  

4.  The veteran's left knee disability is productive of 
slight subluxation and lateral instability.  


CONCLUSIONS OF LAW

1.  A left ankle/heel disability was not incurred in or 
aggravated by active service, arthritis was not shown within 
the first post-service year; nor is a left ankle/heel 
disability proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2005).  

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of a left medial meniscectomy with muscle 
atrophy and scar have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5260 (2005). 

3.  The criteria for a separate 10 percent for slight left 
knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.71a, Diagnostic Code 5257 (2005); VAOPGCPREC 23-97. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions under applicable 
law and regulations.  In an August 2004 letter, the RO 
advised the appellant of what evidence, if any, was necessary 
to substantiate his claims for service connection for a left 
ankle/heel disability and an increased rating for his 
service-connected left knee disability and it indicated which 
portion of that evidence the appellant was responsible for 
sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the appellant.  He was advised 
to identify any evidence showing that a left ankle/heel 
disability was incurred during service, and that his service-
connected left knee disability had gotten worse, and to 
submit any evidence in support of the claim.  Finally, the 
letter advised the veteran of the evidence it had received in 
connection with the claims.  

As it pertains to all the claims on appeal, it appears that 
all necessary development has been completed.  The veteran 
identified VA outpatient treatment records in connection with 
the claim.  The RO has obtained the treatment records.  
Moreover, the veteran was afforded VA examinations, as 
described in detail below.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
discussed the Veterans' Claims Assistance Act of 2000 (VCAA) 
notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As stated 
above, full compliance with VCAA has been accomplished 
regarding the issues on appeal.  Because the claims are being 
denied, any other notice requirements are not applicable, as 
this denial renders any effective date or initial rating 
issue moot.  Therefore, as there has been substantial 
compliance with all pertinent VA law and regulations, to move 
forward with adjudication of these claims would not cause any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Service Connection for a Left Ankle and/or Heel Disability - 
Factual Background

The veteran's service medical records reflect that on May 11, 
1983, he was seen for medical treatment.  He reported that on 
May 10, 1983, a 600 pound transmission unit fell on his left 
foot and struck his right knee.  On examination, there was a 
large area of medial ecchymosis on the left ankle and a small 
area of ecchymosis on the right knee.  The assessment was 
contusion of the left ankle and right knee.  He was provided 
information on intramuscular massage, active range of motion, 
and strengthening exercises.  He was advised to return to the 
clinic on May 18th; however, the service medical records show 
no further complaints or treatment for a left ankle 
condition.  A service discharge examination is not of record.  

During a VA examination in May 1986, there were no subjective 
complaints or objective findings of any left ankle or heel 
disorder.  

During treatment at the Lincoln Hospital in August 1991, the 
veteran complained of pain in both knees, heels, and the 
lumbar spine, for one week's duration.  Upon examination, the 
ankles showed good range of motion.  There was pain on deep 
palpation of the plantar aspect.  The pertinent assessment 
was bilateral plantar fasciitis.  

A July 1994 x-ray of the left ankle revealed no evidence of 
recent fracture, dislocation or other bone or joint 
abnormality.  The soft tissue structures were normal.  

During a VA orthopedic examination in July 1994, the veteran 
complained of bilateral ankle and heel pain when he walked.  
He could not walk more than one block due to heel pain.  
Physical examination of the left ankle revealed tenderness to 
the undersurface of the heel, without swelling.  There was 
mild limitation to supination and pronation.  He could not 
walk on the tiptoes due to pain.  The physician noted that 
the July 1994 x-ray revealed a posterior calcaneal spur and 
tiny anterior spur.  The assessment was left heel pain 
secondary to calcaneal spur.  

During a VA orthopedic examination in April 1996, the left 
ankle exhibited full range of motion.  There were no other 
pertinent complaints or physical examination findings.  

There were no pertinent complaints or physical examination 
findings during VA examinations in February 1997, February 
2000, and July 2002.  

VA outpatient treatment records from November 2000 to 
September 2002 do not show treatment for a left ankle or heel 
disorder.  

During VA treatment in October 2003, the veteran complained 
of vague left medial hind foot pain.  He related this to an 
old injury.  Pain was reportedly worse in the morning.  Pain 
was not over the plantar aspect of the heel or posterior over 
Achilles tendon.  Reportedly, the pain got better as the day 
went on.  Upon physical examination, there was tenderness 
along the medial calcaneus.  The physician noted that the 
findings were not consistent with plantar fasciitis.  He was 
ordered to undergo x-rays of the left foot.  

During a VA examination in August 2004, the physician noted 
that x-rays of the left ankle revealed an old chip fracture 
of the medial malleolus and degenerative joint disease 
involving the ankle joint.  Upon physical examination, the 
veteran had pain in the left heel area at the end of 
pronation.  

In October 2004, the VA physician who conducted the August 
2004 examination reviewed the veteran's claims file.  He 
noted the history of injury in 1983.  He also noted that the 
veteran developed feet and ankle pain due to heel spur and 
plantar fasciitis.  He opined that the left ankle or foot 
condition was less likely due to the left knee condition.  

During a VA examination in September 2005, the veteran was 
diagnosed with post traumatic degenerative arthritis of the 
left ankle Achilles tendonitis.  The examiner noted that such 
were "service-connected".  

In an Addendum dated in October 2005, the physician clarified 
that his opinion.  He opined that the service injury in 1983 
was relatively minor due to the fact that the veteran 
reported that accident the day after the injury.  In 
addition, he noted that there was no evidence at that time 
that the injury resulted in a fracture.  Based upon the lack 
of evidence in the claims file, he opined that the current 
left ankle condition was less likely due to trauma during 
service.  

Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  See 38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis).

Additionally, service connection may be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected disability, the veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Upon review of all of the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a left ankle and/or heel 
disability.  In this matter, the Board finds that the 
competent evidence does not show that the veteran sustained a 
chronic left ankle/heel disability during service.  While the 
evidence clearly shows that the veteran bruised his left 
ankle in 1983, there is no evidence that the injury resulted 
in a fracture or other chronic condition.  Other than 
treatment on the one occasion in May 1983, there was no 
follow-up treatment for the condition prior to his discharge 
in December 1985.  

Post-service, there was no evidence of arthritis during the 
one year period following discharge.  In addition, the first 
treatment for a left ankle/heel condition was not until 
August 1991.  At such time, the veteran complained of a 
bilateral heel condition.  It was not attributed by the 
veteran of by the treating physician to an injury during 
service.  Rather, the finding was bilateral plantar 
fasciitis.  

While currently, there is x-ray evidence of an old chip 
fracture to the medial malleolus and degenerative joint 
disease, it does not appear that the "old chip fracture" 
described is the result of the incident during service.  In 
this respect, the x-ray examination in July 1994 did not 
reveal any evidence of a fracture or arthritic changes.  This 
evidence supports the conclusion that a chronic ankle/heel 
disability was not manifested until many years following 
service.  

Finally, there is no competent evidence linking the veteran's 
current left ankle/heel disorder to service or to his 
service-connected left knee disability.  Rather, the VA 
examination opinions militated against the claim.  In this 
respect, the VA examiner opined that the left heel/ankle 
disorder was not incurred as a result of trauma during 
service or due to his service-connected left knee disability.  
Collectively, these opinions constitute the only competent 
evidence as it pertains to the issue of the etiology of the 
current left ankle/heel disorder.  

In finding that service connection is not warranted for the 
left ankle/heel disorder, the Board has considered statements 
from the veteran to the effect that a current left ankle/heel 
disorder was due to an injury during service or is otherwise 
due to his service-connected left knee condition.  However, 
as a layman without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion 
on a medical matter.  While a layman such as the veteran can 
certainly testify about his in-service experiences and 
current symptoms, he is not competent to diagnose himself as 
having a left ankle or heel disability, or to provide an 
opinion linking that disability to service.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

In reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in the instant appeal.  See, 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App.  49, 55-57 (1991).  

Left Medial Meniscectomy with Muscle Atrophy and Scar - 
Factual Background

The veteran's service medical records reflect numerous 
entries for treatment of the left knee condition, to include 
treatment for a partial medial, lateral meniscal, and 
acromioclavicular (ACL) tears.  He underwent ACL 
reconstruction in 1987.  Service connection for residuals of 
a left knee injury, medial meniscectomy, status post 
reconstructive surgery, with thigh muscle atrophy was granted 
by an original rating decision in July 1986.  An initial 10 
percent evaluation was assigned.  

In March 1995, the Board granted a 20 percent evaluation.  In 
January 1997, the RO assigned a 30 percent disability 
evaluation for the service-connected left knee disability.  

In November 2003, the veteran claimed that a higher 
disability evaluation for the left knee disability was 
warranted.  

During VA treatment in July 2003, the veteran complained of a 
worsening left knee condition, especially with weather 
changes.  He could not climb stairs, but could ambulate a 
mile, with the aid of a cane.  He could extend and flex his 
knee from 0 to 110 degrees.  There was no effusion, but there 
was tenderness along the joint line.  The lateral collateral 
ligament and the medial collateral ligament were both stable.  
He had atrophy of the quadriceps muscle.  An x-ray was 
interpreted to show end stage osteoarthritis.  His left knee 
was injected with pain killers.  He was advised that a total 
knee replacement would be warranted if the knee symptoms 
persisted.  

An October 2003 treatment note indicated that he was taking 
Tylenol with codeine for flare-ups of knee pain.  Radiographs 
showed severe tri-compartmental arthrosis, with loose bodies 
within the joint.  

In March 2004, the veteran had a surgical consultation to 
discuss an elective total knee replacement.   

During a VA examination in August 2004, the veteran reported 
that he was employed in a sedentary occupation at a hospital.  
Upon physical examination, he could extend and flex his left 
knee from 0 to 120 degrees.  There was pain in the knee at 
the end of flexion.  Repeated movements caused increased 
pain, but did not result in any weakness, fatigue, or lack of 
endurance.  The knee was stable, but tender along the medial 
joint line.  The diagnosis was moderate degenerative 
arthritis of the left knee.  

A VA orthopedic examination was performed in September 2005.  
The veteran related that, during flare-ups, pain limited left 
knee motion by 24 degrees.  He used a cane and a brace.  
Objective examination revealed that the veteran was able to 
perform extension and flexion of the knee from 0 to 120 
degrees.  Repeated motion of the knee caused flexion to be 
limited by 14 degrees.  The physician noted that pain had the 
major functional impact, although there was evidence of mild 
instability and weakness.  He had 10 degree varus laxity in 
the left knee.  The medial and lateral meniscus was intacted.  
An examination of the residual scar revealed a 23 centimeter 
by 1 centimeter knee scar that was deep and adherent.  It was 
not painful.  Part of the scar was elevated and part was 
depressed.  Part of the scar was indurated and inflexible, 
but did not cause limitation of function of the knee.   

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App.  
202, 204-07 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

In VAOPGCPREC 23-97, the VA General Counsel concluded that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 9-98 (1998), the 
VA General Counsel further explained that, when a veteran has 
a knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  In the alternative, a compensable 
rating may be granted by virtue of 38 C.F.R. § 4.59 (which 
specifically provides that, when a veteran has arthritis that 
is productive of actually painful motion due to unstable or 
malaligned joints due to healed injury, the disability is 
entitled to the minimum compensable evaluation for the joint, 
i.e., 10 percent under either Diagnostic Code 5260 or 5261).  
See 63 Fed. Reg. 56,703 (1998).  Recently, the VA General 
Counsel held that separate ratings could be provided for 
limitation of knee extension and flexion under Diagnostic 
Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 
59,990 (2004).  Precedent opinions of the VA General Counsel 
are binding on the Board.  See 38 U.S.C.A. § 7104(c).  

The veteran's left knee disability is rated as 30 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5003-5260.  Diagnostic Code 5003 pertains to the evaluation 
of degenerative arthritis and provides:  

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Modera
te
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005)

In this matter, the veteran's left knee disability is 
manifested by severe osteoarthritis, limitation of flexion, 
and objective evidence of pain on motion.  The veteran, 
however, is already in receipt of a 30 percent evaluation 
which is the highest evaluation pursuant to Diagnostic Code 
5003-5260.  Because "the appellant is already receiving the 
maximum disability rating" for limitation of motion, 
consideration of the provisions of DeLuca, (functional 
impairment due to pain must be equated to loss of motion) is 
not required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board has considered other pertinent Diagnostic Codes 
that permit the assignment of an evaluation in excess of 30 
percent:  

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2005)

In this matter, however, there is no evidence that the left 
knee is anklyosed.  As such, a higher rating pursuant to 
Diagnostic Code 5256 is not warranted.  



526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005)

In this case, however, extension of the leg has consistently 
been to 0 degrees.  As such, a higher or separate evaluation 
based upon Diagnostic Code 5261 is not applicable.  

The Board notes that while the veteran's left knee disability 
is primarily manifested severe osteoarthritic changes and 
pain, upon examination in September 2005, there was objective 
evidence of mild instability and varus laxity.  On the basis 
of the foregoing, the Board finds that the veteran meets the 
criteria for the assignment of a separate 10 percent 
evaluation pursuant to Diagnostic Code 5257.  VAOPGCPREC 23-
97.  

Finally, the Board has considered whether a separate 
compensable evaluation is warranted for the veteran's left 
knee scar.  In this matter, however, the scar was not tender, 
painful, unstable, or cause limited motion.  While the scar 
was deep, it did not exceed 6 square inches.  According, a 
separate evaluation for the left knee scar is not warranted.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  

Extraschedular Consideration

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is no showing that the veteran's left 
knee disability reflects in such an exceptional or unusual 
disability picture as to warrant the assignment of a higher 
rating on an extraschedular basis.  See 38 C.F.R. § 
3.321(b)(1).  The disability is not shown to result in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations) or warrant frequent periods of 
hospitalization, or otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
the claim to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  


ORDER

Service connection for a left ankle/heel disability is 
denied.  

An evaluation in excess of 30 percent for residuals of a left 
medial meniscectomy with muscle atrophy and scar is denied.  

The criteria for a separate 10 percent evaluation for slight 
instability of the left knee is granted, subject to the law 
and regulations governing the payment of monetary benefits.  


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

Pursuant to the VCAA, and as interpreted by recent case law, 
a claimant is entitled to a notification letter that informs 
him of the evidence necessary to substantiate a claim, 
indicates which portion of that evidence the appellant was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on behalf of the 
appellant, advises the appellant to submit any evidence in 
support of the claim, and inform the claimant of the evidence 
it had received in connection with the claim.  

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  

In the present appeal, the appellant appealed the assignment 
of the initial disability evaluation for left sacroiliac 
joint dysfunction.  He was never provided notice from the RO 
with respect to his claim for service connection or his later 
disagreement with the initial rating assigned.  While there 
is a notice of record in August 2004, it pertains to other 
claims, and does not address the claim on appeal.  As such, 
this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran about disability rating and an effective date for 
the award of benefits, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a 
letter with respect to the issue on 
appeal, which is entitlement to an 
initial evaluation in excess of 20 
percent for degenerative arthritis of the 
left sacroiliac joint; an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the service connection 
claim on appeal, as outlined by the Court 
in Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  The letter should comply with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b), to 
include notice that the veteran should 
submit any pertinent evidence in his 
possession.  

A general form letter, prepared by the 
RO, not specifically addressing the 
disability and entitlement at issue, is 
not acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.

2.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

3.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


